Citation Nr: 1708363	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disorder. 

2.  Whether new and material evidence has been received to reopen the claim for service connection for neck and circumcision scars.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a right knee disorder.

4.  Entitlement to an increased rating for bilateral pes planus, rated 10 percent disabling prior to October 9, 2014; rated 30 percent disabling from October 9, 2014 to January 12, 2016; and rated 50 percent disabling since January 13, 2016.  


REPRESENTATION

Appellant represented by:	Frances Thacher, Attorney at law


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from February 1975 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Following a January 2013 statement of the case on a number of issues, the Veteran limited his appeal in January 2013 to the claims shown on the cover page, except for a claim for service connection for posttraumatic stress disorder which has since been granted.  

Service connection had previously been denied in April 1994 and/or July 2003 for the low back, right knee, and neck and circumcision scar disabilities which are now appeal.  

The Veteran requested a Board hearing which was scheduled in October 2016.  In September 2016, the Veteran's attorney via telephonic contact requested that the Board hearing be postponed until early 2017 due to the fact that the attorney would be out of town.  The RO rescheduled the hearing for February 2017.  In December 2016 the Veteran filed a claim for a total disability rating based on individual unemployability (IU) with the assistance of his attorney.  In January 2017, the Veteran's attorney via telephonic contact requested that the Board hearing be postponed a second time "because they would like to have the Veteran's IU claim decided prior to having a hearing.  They would like to not be scheduled for any hearing at this time until the IU claim is resolved."  The attorney was advised that the request should be made in writing and would be ruled on by a Veterans Law Judge.  A written postponement request was thereafter received.  Subsequently, the attorney was advised that a second postponement request could not be granted as good cause for a second postponement could not include the lack of resolution of a recently-filed IU claim.  The attorney was advised that she and the Veteran could attend the hearing scheduled in February, but that the hearing request would be considered withdrawn if the Veteran did not report for the hearing.  Thereafter, the Veteran (through his attorney) filed a written withdrawal and did not report for the scheduled hearing.  Accordingly the hearing request is deemed withdrawn.
 

FINDING OF FACT

On February 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


